DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of FR2013625 was electronically retrieved by the USPTO on February 1, 2022.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  At this point in time, the examiner recommends --Reverse Engineering Detection By Counting Consecutive Incremental Branch Instructions In An Instruction Register Of A Processor--.
The abstract of the disclosure is objected to because of the following minor informalities:
In line 2, replace “includes” with --including--.
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In paragraph [0007], line 1, delete “where”.
In paragraph [0014], line 1, replace “instructions” with --instruction--.
In paragraph [0051], why is the microcontroller twice referred to as “PE” when FIG.1 shows it as “MC”?
In paragraph [0090], everything after the comma in line 2 does not mesh grammatically with everything prior to that comma.  The examiner recommends rewording to --Alternatively, where the counter Cnt is instead previously set to zero, the counter Cnt can be incremented up to the value of the detection threshold Th.--.
Appropriate correction is required.

Drawings
FIGs.1-3 are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The examiner asserts that the quality of FIGs.1-3, which include fuzziness, noise, non-uniform lines, blurry, fading, etc., is inadequate.  The examiner does not have access to the PDF file submitted through EFS, but the examiner suspects that there may be some blur and/or non-black coloring in the file.  These should be corrected.
FIG.3 is objected to because of the following minor informalities:
In step S1, what does “lect” mean?  The examiner sees no language in paragraph [0086] that explains “lect”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 2, it appears that “pointer” should be deleted.  From paragraph [0052], the instruction pointer register is the program counter (PC) that is known to store an instruction address.  From paragraph [0053], the instruction register (IR) is the register that stores the current instruction.  As line 2 of the claim involves the register successively storing instruction, applicant is referring to the instruction register, not the instruction pointer register.  Note that if “pointer” is deleted as proposed, instances of “the instruction pointer register” will lack antecedent basis in claim 7, for instance.  Please address this as well.
Claim 3 is objected to because of the following informalities:
In line 2, insert --an operation code encoding-- after “includes”.
Claim 4 is objected to because of the following informalities:
In line 7, insert --and-- after the comma.
Claim 8 is objected to because of the following informalities:
In line 2, it appears that “pointer” should be deleted for similar reasoning set forth above.
Claim 10 is objected to because of the following informalities:
In line 2, insert --an operation code encoding-- after “includes”.
Claim 11 is objected to because of the following informalities:
In line 7, insert --and-- after the comma.
Claim 16 is objected to because of the following informalities:
In line 2, it appears that “pointer” should be deleted for similar reasoning set forth above.
Claim 18 is objected to because of the following informalities:
In line 2, insert --an operation code encoding-- after “includes”.
Claim 19 is objected to because of the following informalities:
In line 7, insert --and-- after the comma.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 4, 2nd to last line, “the value of the counter”.  There are multiple prior recitations of “a value” in lines 5 and 6.
In claim 8, line 6, “the instructions”, which could refer to either instance of instructions in line 2 or to those in line 4.
In claim 11, 2nd to last line, “the value of the counter” for similar reasoning as above.
In claim 16, line 6, “the instructions” for similar reasoning as above.
In claim 19, 2nd to last line, “the value of the counter” for similar reasoning as above.
Claims 5 and 12 are indefinite because “normal” is a relative/subjective term.  The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Of note, in paragraph [0077], applicant states that “Normal operation of the microcontroller is understood to mean the operation for which it was designed, for example, as specified in a manufacturer's user manual (commonly known as a datasheet).”  The examiner is not aware of datasheets that indicates a normal amount of incremental branching.  Additionally, a processor can be designed to perform a wide variety of programs with varying amounts of branching.  Even within a given program, depending on control flow, varying amounts of branching could occur.  As such, one of ordinary skill in the art would generally not understand what a normal execution constitutes.
Claims 15 and 20 are indefinite because it is unclear if applicant means for “glue-logic type logic circuit region” to be a glue-logic per se, or anything that has common characteristics as glue logic and would thus be of a glue-logic type (based on general definition of “type”).  If the former, applicant should delete “type logic”.  If the latter, the examiner does not know the scope of this limitation because it is not clear what logic applicant considers to be of a glue-logic type.
Claims 9-15 and 17-20 are rejected due to their dependence on an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8, 12-16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 11-13, 15-16, and 19, respectively, of co-pending Application No. 17/644,711, either alone or in view of at least one of Olivier (as cited below in the 103 rejection section) and the examiner’s taking of Official Notice.
Referring to instant claim 1, the only difference between the claims is how the linear attack is detected, with the instant claim detecting a threshold number of consecutive incremental branch instructions in the instruction register, and the conflicting claim detecting a threshold number of constant and consecutive increments of an instruction pointer register.  The examiner notes that these are substitutable implementations for achieving the same end result.  That is, detecting consecutive operation codes corresponding to incremental branch instructions, which are instructions that cause a next instruction stored at a memory address directly consecutive to a memory address of the current instruction to be read (instant specification, paragraph [0014]) is functionally equivalent to detecting an instruction pointer register being incremented by 1 (or the like) so as to cause a next instruction stored at a memory address directly consecutive to a memory address of the current instruction to be read.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the determination of a number of consecutive operation codes corresponding to an encoding of an incremental branch instruction and read and decoded from the instruction register, for the determining step of claim 1 in ‘711.
Instant claims 8 and 16 are similarly obvious in view of claims 8 and 16, respectively, of ‘711.
This is a provisional nonstatutory double patenting rejection.

Claims 2-4, 9-11, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 4, 8, 8, 10, 16, 16, and 18, respectively, of ‘711, either alone or in view of at least one of Olivier (as cited below in the 103 rejection section) and the examiner’s taking of Official Notice.
Double patenting rejections for these dependent claims are not detailed in full herein.  However, the examiner asserts that these dependent claims of the instant application do not set forth any limitation that is patentably distinct from their respective counterpart claims of ‘711, either alone, or as modified in view of Olivier and Official Notice (including for some of the reasoning set forth in the prior art rejections below).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier, EP 3438865 (as cited by applicant, and a translated copy of which is hereby provided by the examiner), in view of the examiner’s taking of Official Notice.
Referring to claim 1, Olivier has taught a method, comprising:
a) monitoring instructions successively stored in an instruction pointer register of a processor, the monitoring comprising systematic and routine reading and decoding of operation codes of the instructions (see the abstract and the 2nd to last paragraph before the “Summary of the Invention” section.  Attack detection is detected at the instruction register (IR) where instructions are successively stored and decoded to determine their type as either branch type of sequential type (see p.5, 4th paragraph, p.13, last paragraph, and p.14, 3rd paragraph);
b) determining a number of consecutive clock cycles corresponding to an encoding of incremental branch instructions during the monitoring.  See p.16, 3rd paragraph.  That is, Olivier examines every instruction opcode in the IR and continues to count clock cycles as long as the instruction is a sequential non-branch instruction, i.e. an incremental branch instruction, that simply causes the next instruction in sequence to be retrieved next.  Note that a sequential non-branch instruction in Olivier satisfies applicant’s description of an incremental branch instruction in paragraph [0058] of the specification.  Olivier has not taught determining a number of consecutive operation codes corresponding to an encoding of incremental branch instructions during the monitoring.  In other words, Olivier has not taught that there is one instruction per clock cycle.  However, Official Notice is taken that fetching one instruction into the IR per clock cycle is well known in the art.  This simplifies a pipeline by minimizing logic by handling just one instruction at a time.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Olivier to store a new instruction in the IR each clock cycle, at which point, the count in Olivier represents both the number of clock cycles corresponding to a sequential instruction (incremental branch) and the number of incremental branch instructions.
c) Olivier, as modified, has further taught generating a detection signal in response to determining that the number of consecutive operation codes is greater than or equal to a threshold (see p.16, paragraphs 6-7); and
d) Olivier, as modified, has further taught detecting a linear extraction of information attack on the processor in response to the generating of the detection signal (see p.16, paragraphs 6-7, and p.2, 6th paragraph.  The idea in Olivier is to detect a linear code extraction attack when a threshold number of consecutive non-branch instructions are retrieved).
Referring to claim 2, Olivier, as modified, has taught the method of claim 1, wherein determining the number of consecutive operation codes comprises comparing decoded operation codes to a list comprising operation codes corresponding to skip branch instructions (this is inherent.  As described above, Olivier inherently checks the opcode of each instruction for a branch type.  If the branch type is detected before the threshold is reached, no attack is detected.  Thus, a list of at least one opcode corresponding to any number of branch instructions (skip branches) in any program would be checked for).
Referring to claim 3, Olivier, as modified, has taught the method of claim 2, but has not taught wherein the list comprising operation codes corresponding to skip branch instructions includes a jump instruction, an operation code encoding a procedure call instruction, and an operation code encoding a procedure return instruction.  However, each of these types of branches is well known in the art, each having their own known advantage/purpose including jumping around code, jumping to and from subroutines, code re-use, etc.).  One of ordinary skill in the art would have recognized that looking for a branch in Olivier would include looking for these types of branches because any of them would break linearity of instruction retrieval, thereby suggesting a linear attack is not occurring.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier such that the list comprising operation codes corresponding to skip branch instructions includes a jump instruction, an operation code encoding a procedure call instruction, and an operation code encoding a procedure return instruction.
Referring to claim 4, Olivier, as modified, has taught the method of claim 1, wherein determining the number of consecutive operation codes comprises:
a) determining that a first decoded operation code corresponds to an encoding of an incremental branch instruction during the monitoring (again, see the rejection of claim 1.  As modified, every time a sequential instruction (incremental branch instruction) is encountered in the IR, a count will be updated);
b) incrementing a value of a counter in response to the determining that the first decoded operation code corresponds to the encoding of the incremental branch instruction (from p.16, 4th paragraph, a count is kept and compared to a maximum threshold which suggests the counter is counting up).  Olivier has not taught that the updating is decrementing nor a value of the counter initially set to a value of the threshold, nor the generating the detection signal in response to determining that the number of consecutive operation codes is greater than or equal to the threshold comprising generating the detection signal in response to the value of the counter equaling zero.  However, it is well-known in the art that a counter may be initialized to zero, incremented, and compared to a maximum threshold; or initialized to the maximum threshold, decremented, and compares to zero.  One of ordinary skill in the art would have recognized that these implementations are substitutable functional equivalents as they both predictably detect when the threshold is reached.  A counter can only count up or count down.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute decrementing of a counter for the incrementing in Olivier, and such that a value of the counter is initially set to a value of the threshold, and the generating the detection signal in response to determining that the number of consecutive operation codes is greater than or equal to the threshold comprising generating the detection signal in response to the value of the counter equaling zero.
c) determining that a second decoded operation code corresponds to an encoding of a skip branch instruction during the monitoring of the instructions (see p.16, 3rd to last paragraph); and
d) resetting the value of the counter to the threshold in response to determining that the second decoded operation code corresponds to the encoding of the skip branch instruction (see p.16, 3rd to last paragraph).
Referring to claim 5, Olivier, as modified, has taught the method of claim 1, wherein a value of the threshold is selected in conjunction with an implementation of a source code such that consecutive incremental branch instructions are executed during a normal execution of the source code by the processor (this is inherent.  Olivier notes that the threshold is a predetermined value (e.g. see Olivier’s claims).  As all programs include some amount of linearity in their instruction retrieval, this is normal.  Olivier wishes to detect an abnormal amount of linearity and sets the threshold accordingly.  Thus, normal operation should not trigger attack detection.  Only abnormal linearity would be considered an attack).
Referring to claim 6, Olivier, as modified, has taught the method of claim 1, further comprising forcing a memory address of a next reading operation of the processor to be directed to memory locations having non-confidential content in response to the generating of the detection signal (see p.9, 5th paragraph, and p.11, 2nd full paragraph.  Basically, a counter-measure to the detected attack is to modify the pointer register (PC) such that protected memory is no longer read, i.e., non-protected (non-confidential) information is read.  This information is transmitted to a 3rd party, e.g. the attacker).
Referring to claim 7, Olivier, as modified, has taught the method of claim 6, further comprising (see the rejection of claim 6.  Access to non-protected/non-confidential data is commanded by forcing the PC to a particular countermeasure address.  This address causes the processor to retrieve non-confidential data from multiple bit locations corresponding to that address).  Note that the struck through language above is optional and not addressed at this point in time. 
Claims 8-14 are rejected for similar reasons as claims 1-7, respectively.  For claim 8, note that the processor of Olivier is part of an integrated circuit (see p.2, “Field of the Invention” and “Background”).
Referring to claim 15, Olivier, as modified, has taught the integrated circuit of claim 13, but has not taught wherein the detector circuit and the response circuit comprise a logic circuit located in a glue logic type logic circuit region of the processor.  However, glue logic is well known in the art.  It is special circuitry (programmable or otherwise), including but not limited to buffers, latches, decoders, etc., that allows different types of circuits to work together by acting as an interface between them, or by assisting with signaling, for instance.  As such, to interface components together to allow for communication in Olivier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olivier to include a glue logic type logic circuit region of the processor.  With this modification, the examiner notes that “region” is broad.  For instance, where the processor uses glue logic for any reason, the entirety of the processor itself may be considered a glue logic type logic circuit region.  And, since the claimed circuits are part of the processor, they are part of this region.
Claims 16-20 are rejected for similar reasons as claims 1-5, respectively.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weiss, 2022/0198000, has taught control flow integrity including setting an upper limit on the number of consecutive taken branch instructions (e.g. paragraphs [0040]-[0041]).
Moisuc, 2022/0198005, corresponds to co-pending application 17/644,711, which is a basis for the double-patenting rejection.  This document basically discloses the same invention except that, instead of decoding opcodes to count incremental branch instructions that increment the program counter by 1, ‘711 merely monitors the PC and counts the number of consecutive constant increments thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183